Stockton, J.
The promissory note for the materials furnished, is payable fifteen days after date. In the absence of any other evidence of the time when the bricks were to be paid for, we must ascertain the time from the note, as furnishing the only evidence of the agreement of the parties as to the time of payment.
The action for the lien, must be commenced within one year from the time payment should have been made, by virtue of the contract under which the lien is claimed. Code, section 984. In this view of the law of the case, it does not matter that the action was not commenced within one year from the time that the greater portion of the bricks was furnished, as the defendant does not show that by agreement, they were to be paid for at any time different from that shown by the promissory note given for their payment. Eor all the purposes of this suit, and as between the plaintiff and defendant, we must take the time shown by the note, as the contract time of payment; and as the suit was commenced within one year from the time of payment as therein fixed, the plaintiff was entitled to a judgment for a mechanic’s lien for the price of the brick, and the judgment of the district court will be affirmed.
Judgment affirmed.